Citation Nr: 0104202	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  95-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a back disability as 
secondary to the veteran's service-connected right knee 
disability.  

Entitlement to service connection for a hiatal hernia as 
secondary to the veteran's service-connected right knee 
disability.  

Entitlement to service connection for a left shoulder 
disability as secondary to the veteran's service-connected 
right knee disability.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1956 to December 
1958.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

This case was previously before the Board in March 2000 and 
November 2000.  Those Board decisions decided several issues 
that are no longer before the Board.  The only issues 
remaining for appellate consideration are those listed above.  


FINDINGS OF FACT

1.  The veteran did not file a substantive appeal concerning 
the issue of service connection for a back disability within 
1 year of being notified of the June 1997 denial or within 60 
days of the mailing of the April 1998 supplemental statement 
of the case.  

2.  The veteran did not file a substantive appeal concerning 
the issue of service connection for a hiatal hernia within 1 
year of being notified of the June 1997 denial or within 60 
days of the mailing of the April 1998 supplemental statement 
of the case.  

3.  The veteran did not file a substantive appeal concerning 
the issue of service connection for a left shoulder 
disability within 1 year of being notified of the June 1997 
denial or within 60 days of the mailing of the April 1998 
supplemental statement of the case.  

4.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The veteran did not file a timely substantive appeal of 
the April 1998 denial of service connection for a back 
disability as secondary to his service-connected right knee 
disability.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.202, 20.302, 20.303 (2000).  

2.  The veteran did not file a timely substantive appeal of 
the April 1998 denial of service connection for a hiatal 
hernia as secondary to his service-connected right knee 
disability.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.202, 
20.302, 20.303.  

3.  The veteran did not file a timely substantive appeal of 
the April 1998 denial of service connection for a left 
shoulder disability as secondary to his service-connected 
right knee disability.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.202, 20.302, 20.303.  

4.  The veteran is not individually unemployable by reason of 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(a) (West 1991); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.1, 
4.15, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The records show that service connection is in effect for 
postoperative residuals of a right medial meniscectomy.  The 
disability is currently evaluated 20 percent disabling under 
the provisions of Diagnostic Code 5262, based on moderate 
overall impairment of the right knee.  A separate 10 percent 
rating is also in effect for right knee arthritis, under the 
provisions of Codes 5010-5003, based on x-ray evidence of 
arthritis without compensable limitation of motion.  

The manifestations of the veteran's right knee disability in 
recent years were described in detail in the Board's November 
2000 decision.  They essentially have been persistent, 
moderate knee pain, normal to slightly reduced range of 
motion, and normal to moderate instability of the knee.  The 
evidence indicates that the veteran uses a knee brace and a 
cane for balance.  

Personal hearings were conducted during the course of the 
veteran's appeal in September 1995 and December 1998.  The 
veteran testified at the September 1995 hearing that he 
needed a cane for walking, although he stated that he could 
not walk any distance or sit or stand for any length of time.  
He indicated that he was receiving Social Security disability 
compensation solely because of his right knee disability.  
However, the decision of a Social Security Administration 
(SSA) Administrative Law Judge in June 1992 states that the 
basis for the judge's findings included pain in the veteran's 
right knee, right leg, low back, pain and swelling in his 
left ankle, and the shortening of his right leg, all due to a 
work-related accident in 1983, in which he sustained multiple 
injuries, including a fractured right tibia and left ankle; 
service connection has not been established for those 
disabilities, or for a back disability, or for shortening of 
the right leg.  A June 1984 letter from an insurance company 
reflects the veteran's entitlement to more than 7 years of 
Worker's Compensation benefits on account of injuries 
sustained in the accident.  At the September 1995 hearing, 
the veteran specifically withdrew his appeal of the issue 
concerning a total disability rating based on individual 
unemployability.  

At the December 1998 hearing, the veteran testified regarding 
the impairment in general due to his various disabilities, 
including his service-connected right knee.  He offered no 
specific testimony concerning the effect his right knee 
disability had on his ability to work.  

In April 1999, the RO again denied a total disability rating 
based on individual unemployability due to service-connected 
disability.  

VA examination in May 2000 showed that the veteran was able 
to ambulate without his knee brace or a cane without apparent 
difficulty.  There was some laxity in the right knee, but 
muscle strength was normal.  No limitation of range of motion 
of the knee was reported.  The examiner concluded that the 
various clinical findings and the veteran's reported pain may 
result in mild functional limitation of the right knee.  

The record indicates that the veteran completed the eighth 
grade.  He has reported that he has work experience as a 
stone carver, but no other training or work experience.  

Analysis 

Service connection issues

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2000).  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2000).  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b) (2000).  

Where a Supplemental Statement of the Case is furnished, a 
period of 60 days from the date of mailing of the 
Supplemental Statement of the Case will be allowed for 
response.  The date of mailing of the Supplemental Statement 
of the Case will be presumed to be the same as the date of 
the Supplemental Statement of the Case for purposes of 
determining whether a response has been timely filed.  
Provided a Substantive Appeal has been timely filed, the 
response to a Supplemental Statement of the Case is optional 
and is not required for the perfection of an appeal, unless 
the Supplemental Statement of the Case covers issues that 
were not included in the original Statement of the Case.  If 
a Supplemental Statement of the Case covers issues that were 
not included in the original Statement of the Case, a 
Substantive Appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues.  38 C.F.R. § 20.302(c) (2000).  

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case.  The 
request for extension must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another Department of Veterans Affairs office.  
A denial of a request for extension may be appealed to the 
Board.  38 C.F.R. § 20.303 (2000).  

All questions in a matter which under section 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a) (West 1991).  

The claimant will be afforded a period of sixty days from the 
date the statement of the case is mailed to file the formal 
appeal.  This may be extended for a reasonable period on 
request for good cause shown.  The appeal should set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case.  The benefits sought on appeal must be clearly 
identified.  The agency of original jurisdiction may close 
the case for failure to respond after receipt of the 
statement of the case, but questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals.  38 U.S.C.A. § 7105(d)(3) (West 1991).  

In June 1997, the RO denied service connection for back, left 
shoulder, and hiatal hernia disabilities as secondary to the 
veteran's service-connected right knee disability.  The RO 
notified the veteran of that determination in June 24, 1997.  
A notice of disagreement with that decision was received 
later in June 1997 and the RO mailed a statement of the case 
regarding those issues to the veteran on April 14, 1998.  
Accordingly, the veteran had until June 24, 1998, to file a 
substantive appeal as to those issues.  

However, the record does not reflect that any further 
communication whatsoever was received from the veteran until 
October 1998 and he did not specifically refer to any of 
those three disabilities until his personal hearing in 
December 1998.  

The law and regulations are clear as to the requirements for 
filing a substantive appeal.  The veteran has argued that he 
contacted his accredited representative immediately after he 
received the April 1998 statement of the case and instructed 
the representative to file a Form 9.  He has stated that he 
contacted the representative on numerous occasions thereafter 
to inquire as to the status of his appeal.  

Nevertheless, regardless of whatever communications the 
veteran may have had with his representative, the regulations 
place the burden of meeting the deadline for filing a 
substantive appeal on the claimant.  It is his responsibility 
to ensure that the requirements for continuing his appeal 
have been met.  The 1-year period following the notification 
of the June 1997 rating decision provided by the law and 
regulations for receipt of the substantive appeal is not 
onerous or burdensome.  

Because a substantive appeal concerning the service 
connection issues was not received within the time permitted 
by law, the appeal was not perfected.  Accordingly, the Board 
is without jurisdiction to consider the merits of the 
veteran's appeal.  Therefore, his appeal concerning the 
issues relating to service connection for back, left 
shoulder, and hiatal hernia disabilities is dismissed.  
38 U.S.C.A. § 7105(d)(3).  

Total disability rating based on individual unemployability

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

For purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment 
is not to be considered substantially gainful employment.  
38 C.F.R. § 4.17 (2000).  Factors to be considered, however, 
will include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16.  

The evidence shows that the veteran is currently in receipt 
of a 20 percent disability evaluation for instability of his 
right knee and an additional 10 percent rating for 
noncompensable limitation of motion of the knee with x-ray 
findings of arthritis, for a combined 30 percent rating, all 
effective from 1993.  Those ratings do not meet the 
percentage requirements for a total disability rating based 
on individual unemployability as set forth in § 4.16.  
Moreover, the evidence does not reflect marked interference 
with employment due solely to the service-connected 
disability, despite the veteran's hearing testimony.  He has 
submitted no evidence of excessive time off from work due to 
that disability or of concessions made by his employer 
because of his right knee disability.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating, pursuant to 38 C.F.R. 
§ 3.321(b).  

Further, the record clearly shows that the majority of the 
veteran's overall disability is due to impairment caused by 
non-service-connected injuries he sustained in a post-service 
accident in 1983.  He is currently receiving SSA disability 
benefits based almost entirely on those injuries.  Further, 
numerous examinations in recent years have demonstrated not 
more than mild impairment due to the service-connected right 
knee disability.  

The record indicates that the veteran can drive a car and 
that he engages in yard work, including planting flowers and 
gardening.  The Board is cognizant that he has only an eighth 
grade education and work experience only as a stone carver, 
and that he has been unemployed since 1984.  However, the 
evidence simply does not show that he is unable to secure or 
maintain substantially gainful employment due solely to his 
service-connected disabilities.  According to a very recent 
examiner, his service-connected right knee disability, even 
considering the effects of pain, produces not more than mild 
overall functional impairment.  

Accordingly, the Board cannot find that the veteran is 
unemployable solely due to his service-connected 
disabilities.  Therefore, a total disability rating based on 
individual unemployability is denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

The appeal of the claims for service connection for a back 
disability, a hiatal hernia, and a left shoulder disability, 
each as secondary to the veteran's service-connected right 
knee disability, is dismissed.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

